IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00283-CR

VANESSA DENISE BATEMAN,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 82nd District Court
                                 Falls County, Texas
                              Trial Court No. 10032-CR


                           MEMORANDUM OPINION

       Vanessa Denise Bateman was convicted of Assault Causing Bodily Injury, Family

Violence. She was placed on community supervision which was ultimately revoked. She

was sentenced to eight years in prison. We affirm the trial court’s judgment.

       Bateman’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).

Counsel's brief evidences a professional evaluation of the record for error and compliance
with the other duties of appointed counsel. We conclude that counsel has performed the

duties required of appointed counsel. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313, 319-320 (Tex. Crim.

App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." Anders, 386 U.S. at 744; see

Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex.

Crim. App. 1991). An appeal is "wholly frivolous" or "without merit" when it "lacks any

basis in law or fact." McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). In our

review, we have paid particular attention to the issues identified in appellant’s pro se

response to her counsel’s brief in support of the motion to withdraw. After a review of

the entire record in this appeal, we have determined the appeal to be wholly frivolous.1

See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm

the trial court's judgment.

        Counsel’s motion to withdraw from representation of Bateman is granted.




                                                    TOM GRAY
                                                    Chief Justice


1
  We note that the trial court took judicial notice of the “entire court’s file.” However, the entire court’s file
is not in the appellate record. Nevertheless, the community supervision officer testified that Bateman was
required to complete SAFP and did not because she was kicked out due to her behavior. The officer’s
testimony was not challenged. The trial court only needed a preponderance of the evidence to revoke
Bateman’s community supervision. Hacker v. State, 389 S.W.3d 860, 864-65 (Tex. Crim. App. 2013). Thus,
the record we have is sufficient to support the trial court’s decision to revoke Bateman’s community
supervision.

Bateman v. State                                                                                          Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed; motion granted
Opinion delivered and filed February 26, 2020
Do not publish
[CR25]




Bateman v. State                                Page 3